 
 
 
AMENDMENT NO. 1 TO THE
CENTURY ALUMINUM COMPANY
LONG-TERM INCENTIVE PLAN
(Adopted Effective January 1, 2008)


WHEREAS, Century Aluminum Company (the “Company”) adopted and maintains the
Century Aluminum Company Long-Term Incentive Plan, adopted effective January 1,
2008 (the “Plan”); and
 
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) is authorized to amend the Plan under Section 6.B of the Plan;
and
 
 
WHEREAS, the Committee desires to amend the Plan as set forth herein;
 
 
NOW, THEREFORE, effective as of the date hereof, the Plan shall be amended as
follows:


1.  Section 5.D.2 of the Plan is hereby modified to read as follows:


Performance Units.  Notwithstanding anything to the contrary stated in any
Performance Unit Award Agreement or the provisions of Section 6.B of the LTIP,
upon a Change in Control, all Performance Units outstanding hereunder shall
become Earned Performance Unit Awards in an amount equal to  no less than  the
Target Award, or a higher multiple of up to 200% of the Target Award as may be
determined by the Committee for one or more Participants in light of
considerations deemed appropriate by the Committee.  Payment of Earned
Performance Unit Awards shall be made as soon as practicable but not later than
2-1/2 months after the Change in Control (or within such other time period as
may be required under Section 409A).


2.  Except as amended hereby, the Plan shall remain in full effect.


IN WITNESS WHEREOF, the Committee has caused this Amendment No. 1 to the Plan to
be executed this 2nd day of June, 2011, to be effective immediately.
 
 



 
CENTURY ALUMINUM COMPANY COMPENSATION COMMITTEE
     
/s/ Peter Jones
 
By:  Peter Jones
 
Title:  Committee Chairperson


